Citation Nr: 9900291	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-29 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of left leg 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision of August 1997 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for a left leg disorder.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on August 17, 1998, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


REMAND

The Board has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).  This duty to 
assist involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran contends, in essence that he is entitled to 
service connection for a left leg disorder.  He specifically 
alleges that he has residual damage to the left leg from an 
incident during active duty, wherein his left leg was beaten 
with a baseball bat.  

Service medical records reveal that the veteran was beaten 
repeatedly on his left side with a baseball bat in April 
1973.  He was treated for injuries including multiple 
contusion injuries of the left calf and left thigh, following 
this incident.

VA treatment records revealed treatment for left leg swelling 
in November 1996, and was noted to have varicose veins.  
Varicose veins, left leg were also noted in January 1997.  A 
January 1997 ultrasound yielded findings of venous 
obstruction.

The report from a VA examination conducted in February 1997 
included a history elicited from the patient of the baseball 
bat injury.  At the time of the examination, the service 
medical records pertaining to this incident were not 
available for review.  Examination of the left lower 
extremity showed calf circumference of 18 inches as compared 
to 17 inches on the right.  Notable varicosities were found 
on both extremities, although the left was greater than 
right.  Pigmented change was noted especially on the left, 
which was somewhat darker.  The diagnosis was varicosities 
and venous insufficiency, left lower leg.  No opinion 
regarding the possible relationship of the left leg findings 
to the inservice trauma was given.

At a Travel Board hearing held in August 1998, the veteran 
testified that he has had trouble with the left leg swelling 
ever since the beating incident inservice.  He testified that 
he essentially was able to lead a normal life with the leg, 
and sought no treatment until 1996, when the pain became 
constant.

Upon review of the evidence, the Board finds that further 
development is necessary. Specifically, the Board finds that 
a medical opinion is necessary to determine whether or not 
there is a relationship between the blunt trauma injury to 
the veterans left leg during active duty in April 1973, and 
the subsequent varicosities and venous insufficiencies of the 
left lower leg diagnosed on the February 1997 VA examination.  
Moreover, the February 1997 VA examination was conducted 
without the opportunity to review the pertinent service 
medical records.  The United States Court of Veterans Appeals 
has held that the fulfillment of the statutory duty to assist 
includes the conduct of a through and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatments of any and all 
medical care providers who treated the 
appellant for any left leg disorder, not 
already associated with the claims file.  
After securing the necessary release, the 
RO should obtain these records.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
appellant and his representative should 
be provided with information concerning 
the negative results and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).

2.  Thereafter, the claims folder should 
be made available to the VA physician who 
examined the appellant in February 1997 
for review.  If this physician is no 
longer available, the claims folder 
should be forwarded to another 
appropriate specialist for review.  After 
reviewing the claims folder, the 
examiner(s) should render an opinion as 
to any relationship between the 
appellants current diagnosis pertaining 
to his left leg varicosities and venous 
insufficiencies, and the findings 
reported concerning the April 1973 blunt 
trauma injuries to the left leg noted in 
the service medical records.  The 
examiners report should include a 
complete rationale for all opinions 
expressed.   If an examination is deemed 
necessary, one should be scheduled.

3.  Following completion of the above 
requested development, to the extent the 
benefits sought are not granted, the 
appellant and his representative should 
be provided a supplemental statement of 
the case that contains any additional 
evidence, citations of applicable laws 
and regulations not previously provided, 
and the reasons and bases for the 
decision.  The appellant should be given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
